        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 1 of 21

Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
Nos., State Bar No. & Email Address
STELLA HAVKIN, Bar No. 134334
HAVKIN & SHRAGO
ATTORNEYS AT LAW
5950 Canoga Avenue, Suite 400
Woodland Hills, CA 91367
Telephone: (818) 999-1568
Facsimile: (818) 305-6040
email: stella@havkinandshrago.com




     Individual appearing without attorney
     Attorney for: Debtor (Proposed)

                                        UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                              DIVISION

In re:                                                                       CASE NO.: 2:20-bk-11333-NB
Edmund L. Anderson,                                                          CHAPTER: 11

                                                                                  NOTICE OF MOTION AND MOTION IN
                                                                              INDIVIDUAL CHAPTER 11 CASE FOR ORDER
                                                                               AUTHORIZING USE OF CASH COLLATERAL
                                                                                          [11 U.S.C. § 363]

                                                                             This motion is being made under ONLY ONE of the
                                                                             following notice procedures:
                                                                                 Hearing requested on emergency basis: LBR 9075-1(a); or
                                                                                 Hearing requested on shortened notice: LBR 9075-1(b); or
                                                                                 Hearing set on regular notice: LBR 9013-1(d):
                                                                             DATE:
                                                                             TIME:
                                                                             COURTROOM: 1545
                                                                             ADDRESS:   255 E. Temple Street, Los Angeles,
                                                                                                California 90012
                                                              Debtor(s).



1. PLEASE TAKE NOTICE THAT the Debtor moves this court for an order authorizing the use of cash collateral
        on an interim basis through and including (date)                                 .
        through the date of confirmation of a chapter 11 plan or dismissal of this case.

2. NOTICE PROVISIONS AND DEADLINES FOR FILING AND SERVING A WRITTEN RESPONSE: Your rights might
   be affected by this Motion. You may want to consult an attorney. Refer to the box checked below for the deadline to
   file and serve a written response. If you fail to timely file and serve a written response, the court may treat such failure
   as consent to the relief sought in the Motion and may grant the requested relief. You must serve a copy of your
   opposition upon the Debtor, the Debtor’s attorney, the United States trustee, and also serve a copy on the judge
   assigned to this bankruptcy case pursuant to LBR 5005-2(d) and the Court Manual.


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 1                     F 2081-2.1.MOTION.CASH.COLLATERAL
         Case 2:20-bk-11333-NB                    Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 2 of 21


    a.        Hearing Requested on Emergency Basis under LBR 9075-1(a): The Debtor has contacted the court and
              requested an emergency hearing on less than 48 hours notice. If the court grants the request, you will
              receive a separate Notice of Hearing that identifies the deadline for you to file and serve a written response.
              If the court denies the request to set an emergency hearing, the Debtor will provide written notice of a hearing
              date on regular notice or other disposition of this Motion and the deadline for filing an opposition.

    b.        Hearing Requested on Shortened Notice under LBR 9075-1(b): The Debtor has filed a separate
              application asking the court to set a hearing on shortened notice, entitled Application for Order Setting
              Hearing on Shortened Notice (Application). If the court grants the Application, the Debtor will serve you with
              another document providing notice. The deadline to file and serve a written response will be contained in this
              document. If the court denies the Application, the Debtor will provide written notice of a regular hearing date
              or other proposed disposition of this Motion.

    c.        Hearing Set on Regular Notice: Notice Provided Under LBR 9013-1(d): This Motion is set for hearing on
              regular notice pursuant to LBR 9013-1(d). The full Motion and supporting documentation are attached,
              including the legal and factual grounds upon which the Motion is made. If you wish to oppose this Motion,
              you must file a written response with the court and serve it as stated above no later than 14 days prior to
              the hearing. Your response must comply with LBR 9013-1(f). The undersigned hereby verifies that the
              hearing date and time selected were available for this type of Motion according to the judge’s self-calendaring
              procedures [LBR 9013-1(b)].


    d.        Other (specify):




Date: 02/27/2020                                                                  By: /s/ Stella Havkin
                                                                                      Signature of Debtor or attorney for Debtor


                                                                                  Name: Stella Havkin
                                                                                        Printed name of Debtor or attorney for Debtor




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 2                     F 2081-2.1.MOTION.CASH.COLLATERAL
        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 3 of 21

                          MOTION FOR ORDER AUTHORIZING USE OF CASH COLLATERAL

1.    Cash collateral is defined in 11 U.S.C. § 363 (Cash Collateral).

2.    Pursuant to 11 U.S.C. § 363(c)(2), a debtor cannot use Cash Collateral without court approval or the consent of a
      creditor with an interest in the Cash Collateral.

3.    The Debtor filed this Motion because he/she requires the use of what a creditor or lienholder may claim to be Cash
      Collateral.

4.    The Debtor in this case filed a voluntary petition. The court has jurisdiction to grant the relief requested in this
      motion pursuant to 28 U.S.C. § 157 and 11 U.S.C. § 363.

5.    The Debtor believes that the use of Cash Collateral is necessary for the Debtor to continue the Debtor’s operations
      and to reorganize.

6.    The Debtor believes that adequate protection  is   is not required by law in this case. To the extent that the
      Debtor believes that adequate protection is not required by law under the circumstances of this case, a
      Memorandum of Points and Authorities is attached hereto addressing that issue.

7.    Information about each real or personal property owned by the Debtor in which someone may claim a Cash
      Collateral interest and for which the Debtor seeks court permission to use Cash Collateral, and the Debtor’s
      proposed budget with respect to each such property, is set forth below:

      a. Collateral and budget #1 (check all that apply):

            (1) The collateral (Collateral)

                      Real Property

                      Street address:        1929 Rochester Circle
                      Unit/suite no.:
                      City, state, zip code: Los Angeles,California 90018
                      Legal description or document recording number (include county of recording):
                      Lot 5 and 6 of Track No. 12353 in the City of Los Angeles, County of Los Angeles, as per map
                      recorded in book 232 page 18 of maps. APN: 5042-020-008.
                      Equipment (manufacturer, type, and characteristics):
                      Serial number(s):
                      Location:

                      Vehicle (year, manufacturer, type and model):
                      Vehicle identification number:
                      Location of vehicle:



                      Rents or accounts receivable (type, identifying information, and location):



                      Cash on hand generated from the Collateral (type, identifying information, and location):



                      Other personal property (type, identifying information, and location):



            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 3                     F 2081-2.1.MOTION.CASH.COLLATERAL
        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 4 of 21

            (2) Value of Collateral: $ 850,000.00                         .

                      Declaration of the Debtor as owner of the Collateral.
                      Declaration of (specify)



            (3) Income/rent generated: $ 15,390.00                               per month      gross
            (4) Liens:

                1st Lien holder: US Bank                                                Principal balance due: $ 414,000.00
                Monthly payment: $ 2,365.69                                             Monthly payment due date:
                Prepetition arrears: $ 71,170.00                                        Postpetition arrears $

                2nd Lien holder:                                                        Principal balance due: $
                Monthly payment: $                                                      Monthly payment due date:
                Prepetition arrears: $                                                  Postpetition arrears $

                3rd Lien holder:                                                        Principal balance due: $
                Monthly payment: $                                                      Monthly payment due date:
                Prepetition arrears: $                                                  Postpetition arrears $

                      Additional liens (see additional attached page)

            (5) Equity in the Collateral: $ 436,000.00

            (6) Adequate Protection

                The Debtor offers:
                (a)        the equity in the Collateral above each respective lien.
                (b)        the maintenance of the property.
                (c)        payments in the following amounts to the following creditors:
                           Debtor will make ongoing monthly payments.




                (d)        the use or sale of the Cash Collateral which will generate more collateral (Replacement Collateral)
                           each month, and the Debtor offers a lien in the Replacement Collateral.
                (e)        other:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 4                     F 2081-2.1.MOTION.CASH.COLLATERAL
        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 5 of 21

            (7) Proposed Monthly Budget        covering period of 1/26/20
                                                                   ________ through 7/26/20
                                                                                      _______ or       through the date of
                confirmation of a chapter 11 plan or dismissal of this case (or check the box if a Proposed Budget is
                attached as an exhibit ).

                            INCOME:
                             Rent: $ 15,390.00
                             Sales: $
                             Other: $

                                                                  Total Income:             $ 15,390.00

                            EXPENSES:

                                   1st Lien holder:       $ 2,366.00
                                 2nd Lien holder:         $
                                 3rd Lien holder:         $
                                  4th Lien holder:        $
                                                          $
                                   Property taxes:
                                                              included in first lien holder payment
                                                          $
                             Property insurance:
                                                              included in first lien holder payment
                                   Maintenance:           $ 583.33
                                        Cleaning:         $
                                     Pest control:        $
                                    Landscaping:          $
                                   Management:            $ 3,000.00
                                       Electricity:       $
                                             Gas:         $
                                           Water:         $ 1,616.00
                                  Trash disposal:         $
                                        Supplies:         $ 400.00
                                      Advertising:        $ 416.67
                                           Other:         $ 24.00
                                           Other:         $ 200.00
                                           Other:         $ 499.17
                                           Other:         $ 2,156.83

                                                                  Total Expenses:           $ 11,262.00
                                                                  Net Income:               $ 4,128.00



      b. Collateral and budget #2 (check all that apply):
            (1) The collateral (Collateral)
                      Real Property
                      Street address:        6520/6522 Brynhurst Avenue
                      Unit/suite no.:
                      City, state, zip code: Los Angeles, California 90019
                      Legal description or document recording number (include county of recording):
                      Lot 5 and 6 of Track No. 12353, in the City of Los Angeles, County of Los Angeles, State of California, as
                      per map recorded in book 232 page 18 of Maps in office of County Recorder; APN:: 444 - 4006-019-008.
                      Equipment (manufacturer, type, and characteristics):
                      Serial number(s):
                      Location:


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 5                     F 2081-2.1.MOTION.CASH.COLLATERAL
        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 6 of 21

                      Vehicle (year, manufacturer, type and model):
                      Vehicle identification number:
                      Location of vehicle:


                      Rents or accounts receivable (type, identifying information, and location):


                      Cash on hand generated from the Collateral (type, identifying information, and location):


                      Other personal property (type, identifying information, and location):



                                       835,000.00
            (2) Value of Collateral: $_________________________. Basis of valuation:



            (3) Income/rent generated: $ 9,690.00                                per month.

            (4) Liens:
                1st Lien holder: FCI Lender Services                                    Principal balance due: $ 277,404.00
                Monthly payment: $ 2,418.48                                             Monthly payment due date:
                Prepetition arrears: $ 39,803.24                                        Postpetition arrears $

                2nd Lien holder: LBS Financial                                          Principal balance due: $ 191,444.00
                Monthly payment: $                                                      Monthly payment due date:
                Prepetition arrears: $                                                  Postpetition arrears $

                3rd Lien holder: IIRS                                                   Principal balance due: $ 575,000.00
                Monthly payment: $                                                      Monthly payment due date:
                Prepetition arrears: $                                                  Postpetition arrears $

                       Additional liens (see additional attached page)

            (5) Equity in the Collateral: $

            (6) Adequate Protection

                The Debtor offers:

                (a)        the equity in the Collateral.
                (b)        the maintenance of the property as adequate protection.
                (c)        payments in the following amounts to the following creditors:
                      FCI Lender services in the monthly amount of $2,416.48 pending the closing of the sale of the property.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 6                     F 2081-2.1.MOTION.CASH.COLLATERAL
        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 7 of 21

                (d)        the use or sale of the Cash Collateral generates more collateral (Replacement Collateral) each
                           month, and the Debtor offers a lien in the Replacement Collateral.
                (e)        other:




            (7) Proposed Monthly Budget        Covering Period of 1/26/20         through 7/26/20          or   through the
                date of confirmation of a chapter 11 plan or dismissal of this case (or check the box if a Proposed Budget is
                attached as an exhibit ).

                            INCOME:
                             Rent: $ 9,690.00
                             Sales: $
                             Other: $

                                                                  Total Income:             $ 9,690.00

                            EXPENSES:
                               1st Lien holder: $ 2,418.48
                                 2nd Lien holder: $
                                 3rd Lien holder: $
                                4th Lien holder: $
                                                     $
                                 Property taxes:
                                                        included in first lien holder payment
                                                     $
                            Property insurance:
                                                        included in first lien holder payment
                                   Maintenance: $ 200.00
                                        Cleaning: $
                                    Pest control: $
                                   Landscaping: $
                                   Management: $ 2,333.33
                                       Electricity: $
                                             Gas: $
                                           Water: $ 1,083.33
                                Trash disposal: $
                                        Supplies: $
                                     Advertising: $ 83.33
                                           Other: $
                                           Other: $
                                           Other: $
                                           Other: $ 100.00

                                                                  Total Expenses:           $ 6,218.47
                                                                  Net Income:               $ 3,471.53




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 7                     F 2081-2.1.MOTION.CASH.COLLATERAL
        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 8 of 21


            c. Collateral and budget #3 (check all that apply):

                (1) Type of Collateral
                           Real Property
                             Street address:        1932 Rochester Circle
                             Unit/suite no.:
                             City, state, zip code: Los Angeles, California 90018
                             Legal description or document recording number (include county of recording):
                              Lots 13, 14 and 15 of Tract No. 12353, in the City of Los Angeles, County of Los Angeles, State of
                              California, as per map recorded in book 232 pages 18 and 19 of maps.
                             Equipment (manufacturer, type, and characteristics):
                             Serial number(s):
                             Location:


                             Vehicle (year, manufacturer, type and model):
                             Vehicle identification number:
                             Location of vehicle:


                             Rents or accounts receivable (type, identifying information, and location):



                             Cash on hand generated from the Collateral (type, identifying information, and location):


                             Other personal property (describe type, identifying information, and location):



                (2)    Value of collateral: $ 1,835,000.00                       . Basis of valuation:




                (3)    Income/rent generated: $ 27,540.00                              per month.

                (4)    Liens:
                       1st Lien holder: HSBC                                            Principal balance due: $ 1,098,728.32
                       Monthly payment: $ 5,491.69                                      Monthly payment due date:
                       Prepetition arrears: $ 459,752.31                                Postpetition arrears $

                       2nd Lien holder:                                               Principal balance due: $
                       Monthly payment: $                                             Monthly payment due date:
                       Prepetition arrears: $                                     Postpetition arrears $

                       3rd Lien holder:                                                 Principal balance due: $
                       Monthly payment: $                                               Monthly payment due date:
                       Prepetition arrears: $                                           Postpetition arrears $

                             Additional liens (see additional attached page)


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 8                     F 2081-2.1.MOTION.CASH.COLLATERAL
        Case 2:20-bk-11333-NB                     Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document     Page 9 of 21

                (5)    Equity in the Collateral: $ 736,272.00

                (6)    Adequate Protection

                       The Debtor offers:

                       (a)         the equity in the Collateral.
                       (b)         the maintenance of the property as adequate protection.
                       (c)         payments in the following amounts to the following creditors:
                       (d)         the use or sale of the Cash Collateral generates more collateral (Replacement Collateral)
                                   each month, and the Debtor offers a lien in the Replacement Collateral.
                       (e)         other:




                (7)     Proposed Monthly Budget         Covering Period of 1/26/20         through 7/26/20       or      through
                        the date of confirmation of a chapter 11 plan or dismissal of this case (or check the box if a Proposed
                        Budget is attached as an exhibit ).

                        INCOME:
                           Rent: $ 27,450.00
                           Sales: $
                           Other: $

                                                                  Total Income:             $ 27,450.00
                        EXPENSES:
                               1st Lien holder:           $ 5,491.69
                             2nd Lien holder:             $
                             3rd Lien holder:             $
                              4th Lien holder:            $
                                                          $
                                   Property taxes:
                                                              included in first lien holder payment
                                                          $
                             Property insurance:
                                                              included in first lien holder payment
                                    Maintenance:          $ 333.33
                                        Cleaning:         $
                                     Pest control:        $
                                    Landscaping:          $
                                    Management:           $ 3,283.33
                                       Electricity:       $ 350.00
                                             Gas:         $
                                           Water:         $ 533.33
                                  Trash Disposal:         $
                                        Supplies:         $ 1,333.33
                                      Advertising:        $ 416.67
                                           Other:         $ 262.00
                                           Other:         $ 583.33
                                           Other:         $ 283.33
                                           Other:         $ 12,700.00

                                                                  Total Expenses:           $ 25,570.34
                                                                  Net Income:               $ 1,879.66



            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 9                     F 2081-2.1.MOTION.CASH.COLLATERAL
          Case 2:20-bk-11333-NB                   Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                        Desc
                                                  Main Document    Page 10 of 21



8. In addition to the expenses set forth in the proposed budget(s), the Debtor requests :

     a.       to use Cash Collateral to pay quarterly fees to the United States trustee and to pay any required fees to the
              court;

     b.       to deviate from the line item expenses in the proposed budget(s) by no more than 15                                 percent on both a
              line item and aggregate basis without the need to seek further order of the court;

     c.       as some expenses, such as insurance, may not be required to be paid every month, to the extent that the
              amount allotted to a particular expense in a particular month is not used during that month, the Debtor
              requests permission to use that unused amount in subsequent months in payment of that particular expense
              for the duration of the period in which the Debtor is granted the use of Cash Collateral.

9.        Other than as indicated herein, use of Cash Collateral is not intended to modify the rights of affected lienholders
          pursuant to the existing agreement between the lienholder(s) and the Debtor.

The Debtor requests that the court allow the use of the Cash Collateral pursuant to the terms of this Motion,
the attached Memorandum of Points and Authorities (if any), and the proposed budget(s).


Date: 02/28/2020                                                                  By: /s/ Stella Havkin
                                                                                      Signature of Debtor or attorney for Debtor


                                                                                  Name: Stella Havkin
                                                                                        Printed name of Debtor or attorney for Debtor




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                              Page 10                     F 2081-2.1.MOTION.CASH.COLLATERAL
Case 2:20-bk-11333-NB   Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11   Desc
                        Main Document    Page 11 of 21
Case 2:20-bk-11333-NB   Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11   Desc
                        Main Document    Page 12 of 21




                                EXHIBIT 1
  Case 2:20-bk-11333-NB                Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11            Desc
                                       Main Document    Page 13 of 21

                                           Income Statement
Name                                     1929 Rochester Circle LA CA 90018
Time Period                                   01/26/2020-07/26/2020

Financial Statements in U.S. Dollars
Revenue
   Gross Sales                        18 Beds @ $28.50                       $   92,340.00
   Less: Sales Returns and Allowances
     Net Sales                                                                               $   92,340.00

Cost of Goods Sold
   Beginning Inventory
   Add:            Purchases
                  Freight-in
                  Direct Labor
                  Indirect Expenses
   Inventory Available                                                       $          -
   Less: Ending Inventory
      Cost of Goods Sold                                                                     $          -

      Gross Profit (Loss)                                                                    $   92,340.00

Expenses
   Advertising                                                               $    2,500.00
   Amortization
   Bad Debts
   Bank Charges                                                              $     144.00
   Charitable Contributions
   Commissions                                                               $    1,200.00
   Contract Labor                                                            $   12,000.00
   Depreciation
   Dues and Subscriptions
   Employee Benefit Programs
   Insurance
   Interest
   Legal and Professional Fees                                               $    1,500.00
   Licenses and Fees/Booking Software                                        $    1,495.00
   Miscellaneous/Merchant Fees                                               $   12,941.00
   Office Expense
   Payroll Taxes
   Postage
   Rent/mortgage                                                             $   14,196.00
   Repairs and Maintenance                                                   $    3,500.00
   Supplies                                                                  $    2,400.00
   Telephone                                                                 $    3,300.00
   Travel
   Utilities                                                                 $    6,400.00
   Vehicle Expenses
   Wages/management expenses                                                 $    6,000.00
      Total Expenses                                                                         $   67,576.00

      Net Operating Income                                                                   $   24,764.00

Other Income
   Gain (Loss) on Sale of Assets
   Interest Income
      Total Other Income                                                                     $          -

      Net Income (Loss)                                                                      $   24,764.00
Case 2:20-bk-11333-NB   Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11   Desc
                        Main Document    Page 14 of 21




                                EXHIBIT 2
   Case 2:20-bk-11333-NB               Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11            Desc
                                       Main Document    Page 15 of 21

                                           Income Statement
Name                                    6520/6522 Brynhurst Ave LA CA 90018
Time Period                                   01/26/2020-07/26/2020

Financial Statements in U.S. Dollars
Revenue
   Gross Sales                        8 Beds @ $28.50                         $   58,140.00
   Less: Sales Returns and Allowances
     Net Sales                                                                                $   58,140.00

Cost of Goods Sold
   Beginning Inventory
   Add:            Purchases
                  Freight-in
                  Direct Labor
                  Indirect Expenses
   Inventory Available                                                        $          -
   Less: Ending Inventory
      Cost of Goods Sold                                                                      $          -

      Gross Profit (Loss)                                                                     $   58,140.00

Expenses
   Advertising                                                                $     500.00
   Amortization
   Bad Debts
   Bank Charges
   Charitable Contributions
   Commissions
   Contract Labor                                                             $    2,000.00
   Depreciation
   Dues and Subscriptions
   Employee Benefit Programs
   Insurance                                                                  $     600.00
   Interest
   Legal and Professional Fees
   Licenses and Fees/Booking Software                                         $     100.00
   Miscellaneous/Merchant Fees
   Office Expense
   Payroll Taxes
   Postage
   Rent/Mortgage                                                              $   14,510.88
   Repairs and Maintenance                                                    $    1,200.00
   Supplies
   Telephone                                                                  $    3,500.00
   Travel
   Utilities                                                                  $    3,000.00
   Vehicle Expenses
   Wages/management fees                                                      $   12,000.00
      Total Expenses                                                                          $   37,410.88

      Net Operating Income                                                                    $   20,729.12

Other Income
   Gain (Loss) on Sale of Assets
   Interest Income
      Total Other Income                                                                      $          -

      Net Income (Loss)                                                                       $   20,729.12
Case 2:20-bk-11333-NB   Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11   Desc
                        Main Document    Page 16 of 21




                                EXHIBIT 3
  Case 2:20-bk-11333-NB                Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11              Desc
                                       Main Document    Page 17 of 21

                                           Income Statement
Name                                     1932 Rochester Circle LA CA 90018
Time Period                                    01/26/2020-07/26/2020

Financial Statements in U.S. Dollars
Revenue
   Gross Sales                        24 Beds @ $45                          $   165,240.00
   Less: Sales Returns and Allowances
     Net Sales                                                                                $   165,240.00

Cost of Goods Sold
   Beginning Inventory
   Add:            Purchases
                  Freight-in
                  Direct Labor
                  Indirect Expenses
   Inventory Available                                                       $           -
   Less: Ending Inventory
      Cost of Goods Sold                                                                      $           -

      Gross Profit (Loss)                                                                     $   165,240.00

Expenses
   Advertising                                                               $     2,500.00
   Amortization
   BK Dues                                                                   $    76,200.00
   Bank Charges                                                              $       144.00
   Charitable Contributions
   Commissions                                                               $     1,200.00
   Contract Labor                                                            $    13,000.00
   Depreciation
   Dues and Subscriptions
   Employee Benefit Programs
   Insurance                                                                 $     1,200.00
   Interest
   Legal and Professional Fees                                               $     1,500.00
   Licenses and Fees/Booking Software                                        $       300.00
   Miscellaneous/Merchant Fees                                               $     3,500.00
   Office Expense                                                            $     1,400.00
   Payroll Taxes
   Postage
   Rent                                                                      $    32,950.00
   Repairs and Maintenance                                                   $     2,000.00
   Supplies                                                                  $     8,000.00
   Telephone                                                                 $     3,300.00
   Travel                                                                    $     1,200.00
   Utilities                                                                 $     3,200.00
   Vehicle Expenses
   Wages                                                                     $    11,800.00
      Total Expenses                                                                          $   163,394.00

      Net Operating Income                                                                    $     1,846.00

Other Income
   Gain (Loss) on Sale of Entire Home Rental
   Interest Income
      Total Other Income                                                                      $           -

      Net Income (Loss)                                                                       $     1,846.00
        Case 2:20-bk-11333-NB                      Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11                                     Desc
                                                   Main Document    Page 18 of 21



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
    5950 Canoga Avenue, Suite 400, Woodland Hills, CA 91367

                                                                      Notice of Motion and Motion for Authorization to
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Use Cash Collateral; Declaration of Edmund L. Anderson
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
03/01/2020          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 ustpregion16.la.ecf@usdoj.gov Cook@SqueezeBloodFromTurnip.com amipbk@ghidottiberger.com
 havkinlaw@earthlink.net; stella@havkinandshrago.com dare.law@usdoj.gov
 ssiegel@laklawyers.com, smcfadden@laklawyers.com
 bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              03/01/2020        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

03/01/2020         Stella Havkin                                                               /s/ Stella Havkin
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-11333-NB        Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11   Desc
                             Main Document    Page 19 of 21



AMIP Management
3020 Old Ranch Parkway, Suite 180
Seal Beach, CA 90740

Avrumie Schnitzer et.al.
David Cook Collection Attorneys, PL
165 Fell Street
San Francisco, CA 94120-2000

California Credit Union
P.O. Box 29100
Glendale, CA 91209

Colony Marina Investors, LLC
c/o Kimball, Tire & St. John LLP
1202 Kettner Blvd., Fifth Floor
San Diego, CA 92101

Deutsche Bank National Trust Compan
c/o Select Portfolio Servicing, Inc
P.O. Box 65250
Salt Lake City, UT 84650-2500

FCI Lender Services, Inc.
P.O. Box 27370
Anaheim, CA 92809

Gaba Guierrini Law Corporation
8583 Irvine Center Drive, Suite 500
Irvine, CA 92618

Henry D. Paloci III PA
5210 Lewis Road 5
Agoura Hills, CA 91301

HSBC Bank, N.A.
PHH Mortgage Corporation
1 Mortgage Way - Mail Stop SV22
Blawenburg, NJ 08504

Internal Revenue Service
300 N. Los Angeles Street, MS-5027
Los Angeles, CA 90012
Case 2:20-bk-11333-NB         Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11   Desc
                              Main Document    Page 20 of 21



Jacob and Maryam Haiavy
c/o Scott Howard Seigel, Esq.
Levinson, Arshonsky & Kurtz, LLP
15303 Ventura Blvd., Ste 1650
Sherman Oaks, CA 91403

LSB Financial Credit Union
P.O. Box 4860
Long Beach, CA 90804

Mobile Mini, Inc.
12021 Wilshire Boulevard, #510
Los Angeles, IA 51000

National Default Servicing Corp.
7720 N. 16th Street, Sujite 300
Phoenix, AZ 85020

Peter T. Erdelyi and Associates
A&M Financial Services, Inc. .
6355 Topanga Canyon Blvd, Ste 255,
Woodland Hills, CA 91367

Real Time Resolutions, Inc.
1349 Empire Central Drive, Suite 15
Dallas, TX 75247-4029

Southern California Edison Company
1551 W. San Bernadino Road
Covina, CA 91722

The Bank of New York Mellon
c/o Select Portfolio Servicing, Inc
P.O. box 65250
Salt Lake City, UT 84165-0250

Two Jinn Inc.
Attn: FSD Bk SV50-4186441
Carlsbad, CA 92018

US Bank National Association
SN Servicing Corporation
323 5th Street
Eureka, CA 95501
Case 2:20-bk-11333-NB   Doc 37 Filed 03/01/20 Entered 03/01/20 12:03:11   Desc
                        Main Document    Page 21 of 21



Verizon Wireless
P.O. Box 26055
Minneapolis, MN 55426
